Judgment unanimously affirmed. Memorandum: The error in permitting the police officers to bolster the identification testimony of the victim was harmless. The proof of defendant’s guilt was overwhelming and there was no significant probability that, absent this error, the jury’s verdict would have been different (see, People v Crimmins, 36 NY2d 230). (Appeal from judgment of Erie County Court, D’Amico, J. — robbery, second degree; grand larceny, fourth degree.) Present — Doerr, J. P., Denman, Boomer, Green and Pine, JJ.